Citation Nr: 0127300	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  96-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by numbness and tingling of the arms, legs, and toes, to 
include diabetes, claimed as secondary to exposure to 
herbicide agents (Agent Orange).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.   


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In a January 1998 rating action, the RO denied the 
appellant's claim for entitlement to service connection for a 
disability manifested by numbness and tingling of the arms, 
legs, and toes, claimed as secondary to exposure to herbicide 
agents (Agent Orange).  

In August 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he had been diagnosed with diabetes.  (T.2).  
It was the appellant's contention that his diabetes was due 
to Agent Orange exposure during his military service in 
Vietnam.  (Id.).  The appellant further maintained that his 
currently diagnosed peripheral neuropathy was caused by his 
diabetes.  (Id.).  Thus, the appellant contended that his 
claim for service connection for numbness and tingling of the 
arms, legs, and toes, secondary to Agent Orange exposure, 
should be recharacterized to include diabetes since his 
peripheral neuropathy was a symptom of his diabetes.  
(T.2,5,6).  

Until recently, diabetes mellitus was not listed as one of 
the specific diseases listed in 38 C.F.R. § 3.309(e) as being 
associated with exposure to Agent Orange.  However, on July 
9, 2001, the regulations were amended to include Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes).  66 Fed. Reg. 23169 (May 8, 2001) (to be 
codified at 38 C.F.R. 3.309(e)).  Therefore, based on the 
appellant's testimony, it appears that he desires to have his 
claim for service connection for numbness and tingling of the 
arms, legs, and toes, secondary to Agent Orange exposure, be 
recharacterized to include diabetes.  Accordingly, in light 
of the above and the recent amendment to 38 C.F.R. 
§ 3.309(e), this claim must be remanded to the RO for further 
consideration of the issue currently in appellate status.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1990).      

In the appellant's August 2001 hearing, he testified that in 
approximately 1994 or 1995, he received treatment from a Dr. 
Brackenrich and that during that period of time, his sugar 
level was found to be high.  (T.6).  The appellant further 
noted that at present, he was receiving medical treatment 
from a Dr. Olson and from the VA Medical Center (VAMC) in 
Beckley, West Virginia.  (T.7). The evidence of record 
includes private medical records from Dr. Brackenrich, from 
December 1985 to August 1993.  In addition, the evidence of 
record includes private medical records from Dr. Olson, from 
June 2000 to September 2001, and outpatient treatment records 
from the Beckley VAMC, from December 1996 to September 1997.  
However, it appears that there should be additional records 
based on the appellant's testimony.  Inasmuch as the VA is on 
notice of the existence of additional VA and private records, 
these records should be obtained prior to any further 
appellate review of this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  As additional action by the RO 
may be helpful in either obtaining such putative records, or 
documenting information that the medical records cannot be 
obtained, further development in this regard is warranted.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
in further developing the claim, the RO must also ensure 
compliance with the notice and duty to assist provisions.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

The case is therefore REMANDED for the following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C. A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) are fully complied with 
and satisfied. 

2.  The RO should, in accordance with the 
provisions of 38 U.S.C.A. § 5103A (West 
Supp. 2001), request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him at any time including 
following service, for peripheral 
neuropathy of the arms, legs, and toes, 
and/or diabetes.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this request, 
which have not been previously secured, to 
specifically include private medical 
records from Dr. Brackenrich, Dr. Olson, 
and outpatient treatment records from the 
Beckley VAMC.  The RO should also inform 
the appellant of any records it has been 
unsuccessful in obtaining.

3.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
examination in order to determine the 
extent and etiology of any current 
diabetes and/or peripheral neuropathy of 
the arms, legs, and toes.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All studies deemed 
appropriate by the examiner should be 
conducted.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
state whether diabetes is currently 
present.  Specifically, the examiner 
should state whether Type 2 diabetes is 
present.  The examiner is further 
requested to determine whether peripheral 
neuropathy of the arms, legs, and toes, 
is present, and if it is, whether it is 
either secondary to the diabetes, if 
diagnosed, or in the alternative, whether 
it is at least as likely as not that such 
current disability is due to or the 
result of exposure to Agent Orange while 
serving in Vietnam during the war.  A 
medical basis should be provided for all 
opinions expressed.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. at 268, 271.   

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




